Case: 17-41233   Document: 00514607721        Page: 1   Date Filed: 08/20/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                    No. 17-41233                 United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  August 20, 2018
UNITED STATES OF AMERICA,
                                                                   Lyle W. Cayce
             Plaintiff - Appellee                                       Clerk


v.

DAVID SANCHEZ, JR.,

             Defendant - Appellant




                Appeal from the United States District Court
                     for the Southern District of Texas


Before CLEMENT, HIGGINSON, and HO, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge:
      David Sanchez, Jr., was serving a term of federal supervised release
when he killed someone with a knife. Texas prosecutors dismissed the murder
charge, concluding that Sanchez had acted in justifiable self-defense. But
Sanchez’s conduct still undisputedly violated the condition of supervised re-
lease prohibiting him from possessing a deadly weapon. So the district court
convened a hearing to assess whether his term of supervised release should be
revoked and a revocation sentence imposed. See 18 U.S.C. § 3583(e)(3).
      After taking evidence, the district court determined that, contrary to the
judgment of Texas prosecutors, Sanchez had not acted justifiably. Specifically,
the district court found that Sanchez had unreasonably failed to deescalate the
    Case: 17-41233     Document: 00514607721     Page: 2   Date Filed: 08/20/2018



                                  No. 17-41233
situation in the lead-up to the homicide. The district court thus determined
that an above-Guidelines revocation sentence of 32 months’ imprisonment was
necessary to protect the public and deter Sanchez’s future criminal conduct.
      Sanchez appeals that revocation sentence on two grounds. First, he says,
the district court improperly based the sentence on the retributive need to pun-
ish his post-conviction conduct, which the revocation statute tells us is off lim-
its. See 18 U.S.C. § 3583(e); United States v. Miller, 634 F.3d 841, 844 (5th Cir.
2011). And even if the district court did not consider impermissibly retributive
factors, Sanchez says, his sentence is still plainly substantively unreasonable
because no balancing of the properly-considered factors could justify a term of
imprisonment nearly three times as high as the top of the advisory range cal-
culated from the U.S. Sentencing Guidelines Manual. For the reasons ex-
plained below, we reject both arguments and affirm.
                                        I
      Federal sentences that include a term of imprisonment may sometimes
append a term of supervised release, during which time the defendant is let
out of prison subject to certain enumerated conditions. See 18 U.S.C. § 3583(a),
(d). If the defendant then violates one or more of those conditions, the district
court may revoke the term of supervised release and impose a new term of
imprisonment, called a “revocation sentence.” See id. § 3583(e)(3). That is what
happened to Sanchez.
      Sanchez had been on supervised release for 14 months when he commit-
ted homicide. He received a call one night from his recent ex-girlfriend. She
told him that a third person, Jose Hernandez, “wanted to fight him one-on-
one.” Sanchez later told police that he responded: “You know what, fuck you,
come over here. We will fight one-on-one and get it over with.” Twenty minutes
later, Hernandez arrived at Sanchez’s apartment with a group of between five
and ten other people. Anticipating a fight, Sanchez grabbed a knife and met
                                        2
    Case: 17-41233    Document: 00514607721     Page: 3   Date Filed: 08/20/2018



                                 No. 17-41233
them outside. Sanchez stabbed Hernandez. Hernandez died from his wound. A
Texas grand jury initially charged Sanchez with murder, but prosecutors dis-
missed the case ten months later on the ground that Sanchez “had used justi-
fiable deadly force pursuant to Texas Penal Code [sections] 9.31 [and] 9.32.”
      At that point, probation officers informed the federal district court (who
had imposed the term of supervised release) that Sanchez had violated his con-
ditions of supervised release by “possess[ing] a dangerous weapon.” The proba-
tion officers further alleged that Sanchez had violated more of his supervised-
release conditions by testing positive for cocaine, but those drug-use allega-
tions played no apparent role in the revocation hearing that followed.
      Sanchez pleaded true to all charges at the revocation hearing’s outset.
Nonetheless, the district court proceeded to inquire extensively into whether
Sanchez had reasonably feared for his life, and, in particular, whether he could
have done more to extricate himself from the situation. Some of the district
court’s questions and comments included:
   • “He’s on supervised release. He gets a call that his girlfriend says some-
     body is going to come over to do him harm. He does not call the police.
     He gets a knife and he goes out and kills somebody is the bottom line.”
   • “He’s on my supervised release. . . . And he didn’t call the police before
     he put a knife in his pocket and went out to fight somebody with a knife.”
   • “Is there any dispute that [Sanchez] said [in response to the phone call
     from his ex-girlfriend], ‘You know where I live’?”
   • “In front of the whole mob [Sanchez] does this [read: attacks Hernan-
     dez]? . . . He couldn’t have been too scared of the mob.”
   • “Did anybody else have any weapons of any kind? . . . And did [Sanchez]
     have any reason to think that anybody was bringing any kind of deadly
     force against him? . . . Who testified that [Sanchez] was being as-
     saulted? . . . Did [Sanchez] have any marks on him at all?”
   • “He arms himself with a deadly weapon. There was no indication any-
     body else had a deadly weapon of any kind.”


                                       3
        Case: 17-41233   Document: 00514607721      Page: 4    Date Filed: 08/20/2018



                                    No. 17-41233
The district court also repeatedly emphasized the fact that Hernandez had
died, referring to him as “the dead person” who had been “slashed open” and
whom Sanchez had “stabbed and killed.”
         When defense counsel objected that the district court was improperly
forcing Sanchez to re-litigate the dismissed murder case—which Texas author-
ities had already deemed a nonstarter—the following exchange occurred:
               MR. MORALES: I think we should play all of [the vid-
               eos]. If we’re going to try this as a murder case, then
               we should play all of them, and that’s—
               THE COURT: This is a preponderance of the evidence,
               Mr. Morales.
               MR. MORALES: Yes, Your Honor.
               THE COURT: I’m not here for beyond a reasonable
               doubt.
               MR. MORALES: Your Honor, but that’s not—
               THE COURT: This is preponderance of the evidence.
Defense counsel later reframed his objection, contending that the district court
could not drive up Sanchez’s sentence “because of the outcome” that had re-
sulted from the supervised-release violation—namely, the stabbing death of
Hernandez. In response, the district court stated: “I have the authority to go
as high as I want to. . . . I have the powers I feel necessary to protect the pub-
lic.”
         The district court then turned to the sentencing factors enumerated in
18 U.S.C. § 3553(a). In doing so, it expressly declined to consider Sanchez’s
criminal history. The district court instead focused on the needs “to afford ad-
equate deterrence to criminal conduct” and “to protect the public from further
crimes.” § 3553(a)(2)(B), (C). The district court’s sentencing colloquy provided:
               I’ve looked at the factors of 3553(a), except for his his-
               tory, I’m not sure it’s relevant, but of course, he . . .

                                           4
    Case: 17-41233    Document: 00514607721     Page: 5   Date Filed: 08/20/2018



                                 No. 17-41233
            pleaded true to carrying a dangerous weapon, pos-
            sessing a dangerous weapon. And he’s just . . . demon-
            strated what can happen when you do that, and our
            man is dead by his dangerous weapon.
            And I’m looking at deterring future criminal conduct,
            protecting the public—also I notice from the video that
            you had me watch—and I’m glad I did—at least it was
            20 minutes . . . from the time you got the call to the
            time the people came to the apartment, and there at
            no time was a phone call made to the police or did he
            attempt to put himself out of harm’s way, if he was in
            harm’s way; no indication that anybody was armed but
            him and no testimony that anybody laid a hand on
            him.
Defense counsel recommended a sentence within the advisory range calculated
from the policy statements in the U.S. Sentencing Guidelines Manual: 5 to 11
months’ imprisonment. The Government made no recommendation. The dis-
trict court imposed a prison sentence of 32 months. Sanchez appealed.
                                       II
      Because we assume without deciding that Sanchez adequately preserved
his objections, see Fed. R. Crim. P. 51(b), we follow the law of our circuit and
review his revocation sentence under the “plainly unreasonable” standard,
United States v. Warren, 720 F.3d 321, 326 (5th Cir. 2013). That standard has
two steps. Id. First we evaluate the reasonableness of the sentence using the
standards of appellate review applicable to criminal sentences generally. See
Gall v. United States, 552 U.S. 38, 46, 51 (2007). That is, we ask whether the
district court committed “significant procedural error, such as failing to con-
sider the [applicable] factors, selecting a sentence based on clearly erroneous
facts, or failing to adequately explain the chosen sentence,” United States v.
Winding, 817 F.3d 910, 913 (5th Cir. 2016) (quoting Warren, 720 F.3d at 326),
and we assess “the substantive reasonableness of the sentence imposed under
an abuse-of-discretion standard,” id. (quoting Miller, 634 F.3d at 843). At the
                                       5
     Case: 17-41233       Document: 00514607721         Page: 6     Date Filed: 08/20/2018



                                      No. 17-41233
second step, however, we vacate the sentence only if the identified error is “ob-
vious under existing law,” such that the sentence is not just unreasonable but
plainly unreasonable. Miller, 634 F.3d at 843. Law from the “obviousness”
prong of Rule 52(b)’s plain error test informs this latter inquiry, see id. at 843–
44, notwithstanding that the error was in fact preserved. 1
                                              A
       Sanchez argues primarily that the district court fashioned his revocation
sentence based on a perceived need for retribution, which Congress and our
caselaw plainly disallow. See 18 U.S.C. §§ 3553(a)(2)(A), 3583(e); United States
v. Rivera, 784 F.3d 1012, 1016–17 (5th Cir. 2015); Miller, 634 F.3d at 844. Alt-
hough Sanchez characterizes this putative error alternatively as one of both
procedure and substance, nothing in our analysis turns on that distinction. See
Rivera, 784 F.3d at 1016–17 (not distinguishing between procedural and sub-
stantive errors); Miller, 634 F.3d at 844 (same).
       General sentencing considerations are set forth in 18 U.S.C. § 3553(a).
Among other things, that statute enjoins district courts to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” enu-
merated in § 3553(a)(2), namely:
              the need for the sentence imposed—



       1 Our circuit requires a showing of “obviousness” even for preserved objections to rev-
ocation sentences because of Congress’s directive in 18 U.S.C. § 3742(e)(4). See Miller, 634
F.3d at 842–43. That provision instructs that, in reviewing a sentence that “was imposed for
an offense for which there is no applicable sentencing guideline,” the court of appeals “shall
determine whether the sentence . . . is plainly unreasonable.” § 3742(e)(4) (emphasis added).
Revocation sentences fit this category because the U.S. Sentencing Commission has so far
opted to promulgate revocation-sentence “policy statements” but not revocation-sentence
“guidelines.” See U.S.S.G. ch. 7 pt. A(1), (3)(a) (2016). And although the Supreme Court ex-
cised § 3742(e) from the sentencing statute in United States v. Booker as a consequence of
holding the Guidelines advisory, see 543 U.S. 220, 259 (2005), our circuit still adheres to
§ 3742(e) in the context of revocation sentences, for which the Commission’s policy state-
ments “have always been advisory,” United States v. Hernandez-Martinez, 485 F.3d 270, 273
(5th Cir. 2007) (emphasis added); accord Miller, 634 F.3d at 843.
                                              6
     Case: 17-41233         Document: 00514607721             Page: 7     Date Filed: 08/20/2018



                                          No. 17-41233
               (A) to reflect the seriousness of the offense, to promote
               respect for the law, and to provide just punishment for
               the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the de-
               fendant; and
               (D) to provide the defendant with needed educational
               or vocational training, medical care, or other correc-
               tional treatment in the most effective manner . . . .
§ 3553(a)(2). “These four considerations—retribution, deterrence, incapacita-
tion, and rehabilitation—are the four purposes of sentencing generally, and a
court must fashion a sentence ‘to achieve the[se] purposes . . . to the extent that
they are applicable’ in a given case.” Tapia v. United States, 564 U.S. 319, 325
(2011) (alterations in original) (quoting 18 U.S.C. § 3551(a)).
       But retribution is off the table when it comes to revocation. Revocation
sentences are governed by a separate statute, 18 U.S.C. § 3583(e)(3). That stat-
ute authorizes district courts to respond to a violation of the conditions of su-
pervised release by imposing a new term of imprisonment, but only “after con-
sidering” a list of factors that incorporates most—but not all—of § 3553(a). 2
Notably absent from the list are the retributive purposes described in
§ 3553(a)(2)(A). And “because Congress deliberately omitted” those purposes
from the revocation statute, we have held that district courts “may not con-
sider” them in crafting revocation sentences. Miller, 634 F.3d at 844; accord
Rivera, 784 F.3d at 1016–17. Thus, although district courts are free to consider



       2  Specifically, § 3583(e)(3) permits district courts to impose revocation sentences only
“after considering the factors set forth in section 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D),
(a)(4), (a)(5), (a)(6), and (a)(7).” This list omits the factors in § 3553(a)(2)(A) (i.e., retribution)
and § 3553(a)(3) (i.e., “the kinds of sentences available”). The latter factor is presumably
omitted as unnecessary because a revocation sentence by definition consists of a term of im-
prisonment (as opposed to the other kinds of sentences, i.e., a term of probation or a fine). See
18 U.S.C. § 3551(b).
                                                  7
     Case: 17-41233         Document: 00514607721           Page: 8     Date Filed: 08/20/2018



                                         No. 17-41233
the aims of deterrence and incapacitation, they may not base their revocation
sentences on any perceived need:
   • “to reflect the seriousness of the [supervised-release violation 3]”;
   • “to promote respect for the law”; or
   • “to provide just punishment for the [supervised-release violation].”
§ 3553(a)(2)(A); see also § 3583(e); Rivera, 784 F.3d at 1016–17; Miller, 634
F.3d at 844. 4 In other words, under our established law, revocation sentences
“may not take account of retribution.” Tapia, 564 U.S. at 326. 5
       Here, however, we are unpersuaded that the district court’s sentence
took account of retribution. Our reason for thinking so is straightforward: that
is not what the district court said it was doing. To the contrary, a plain reading
of the transcript shows that the district court (1) found as a factual matter that
Sanchez recklessly failed to take available, reasonable steps to remove himself
from a situation in which he intended to use a deadly weapon; (2) based on that
factual finding, implicitly found that Sanchez posed a potential future criminal




       3  Section 3553(a)(2)(A) as written refers to the seriousness of and just punishment for
“the offense,” which our court implicitly has understood to mean the conduct that constituted
the violation of the conditions of supervised release. See Rivera, 784 F.3d at 1017 (evaluating
“whether the seriousness of Rivera’s murder [read: the conduct constituting the violation of
the conditions of supervised release] and the need to provide just punishment were dominant
factors in Rivera’s revocation sentence”). But see also United States v. Johnson, 640 F.3d 195,
203 (6th Cir. 2011) (reading “the offense” to refer exclusively to the original offense of convic-
tion). In addition, at least one of our unpublished decisions has entertained the possibility
that the phrase “the offense” can refer to the original offense of conviction, as well. See United
States v. Rodriguez, 690 F. App’x 265, 266 (5th Cir. 2017).
        4 Rehabilitation is similarly impermissible as a revocation-sentence purpose, see 18

U.S.C. § 3582(a); Tapia, 564 U.S. at 332; United States v. Garza, 706 F.3d 655, 657 (5th Cir.
2013), but no one contends the district court employed that consideration here.
        5 Of course, this is not to say that any use of words like “punish,” “serious,” or “respect”

automatically renders a revocation sentence void. Mere mention of impermissible factors is
acceptable; to constitute reversible error, our circuit has said, the forbidden factor must be
“dominant.” Rivera, 784 F.3d at 1017; see Garza, 706 F.3d at 660. Because we conclude below
that the district court did not consider the impermissible factor in any capacity, we need not
grapple with this aspect of our doctrine.
                                                 8
    Case: 17-41233      Document: 00514607721     Page: 9   Date Filed: 08/20/2018



                                  No. 17-41233
threat to the public; and (3) explicitly varied Sanchez’s sentence upward to ac-
count for the two permissible purposes of revocation sentences: deterring crim-
inal conduct and protecting the public. See § 3553(a)(2)(B), (C). (Whether those
purposes adequately justify the sentence on the facts of this case is a separate
matter we discuss below.)
      This case also differs from the two others in which we have found an
improper focus on retribution, in that the district court here never stated that
it was basing its sentence on retributive factors. In United States v. Miller, by
contrast, the district court quoted § 3553(a)(2)(A) and explained that it was
varying upward due to the defendant’s “lack of ‘respect for the law.’” 634 F.3d
at 844. And although the district court in United States v. Rivera was not quite
so explicit, we still had no trouble inferring a dominant retributive focus where
the district court justified its revocation sentence by stating, “I just don’t know
that it gets any worse than [what the defendant did],” and by repeatedly char-
acterizing the defendant’s conduct as “horrific,” “[e]xtremely violent,” and “the
most serious allegation [of its kind that] I’ve ever considered.” 784 F.3d at
1017. But here, the district court never justified Sanchez’s sentence in terms
of retributive-sounding concepts like “seriousness,” “respect for the law,” “jus-
tice,” or “desert.” Instead, the district court explained that it had found
Sanchez’s conduct so reckless—and so dangerous—that an upward variance
was necessary to deter similarly reckless future criminal conduct and, espe-
cially, to protect the public.
      In response, Sanchez posits that the district court must have harbored a
retributive purpose because its entire focus at the revocation hearing was “re-
litigat[ing] the dismissed murder case” so it could “ma[k]e its own determina-
tion” whether Sanchez acted justifiably. Appellant Br. 24–26. Sanchez’s basic
premise is difficult to dispute: there is no doubt that the district court used the
hearing to evaluate Sanchez’s conduct in the manner he suggests. But it does
                                        9
    Case: 17-41233       Document: 00514607721          Page: 10     Date Filed: 08/20/2018



                                       No. 17-41233
not follow, as Sanchez asserts, that the only purpose this inquiry could have
served was to gauge the seriousness of Sanchez’s conduct and the consonant
need to punish him, id. at 26, such that the district court’s judgment was “nec-
essarily” retributive, id. at 28. Plainly, whether Sanchez’s use of deadly force
was justified also bears on his propensity to commit future crimes and/or
threaten public safety (as we discuss below). 6 Those are permissible purposes
of a revocation sentence. And those are the only purposes the district court
actually invoked. Even if the district court’s inquiry could theoretically have
been relevant to an impermissible retributive purpose, we will not assume that
the district court in fact had such a purpose in mind—at least where the only
purposes the district court actually mentioned were permissible ones. In short,
without something in the record to plausibly suggest that the district court
based its sentence on the need for retribution (as opposed to deterrence or in-
capacitation), Sanchez’s arguments are unavailing.
                                              B
       In the alternative, Sanchez argues that, even if the district court did not
err by taking account of retribution, the sentence was still plainly substan-
tively unreasonable. Specifically, he contends (1) that the needs for deterrence
and incapacitation, though relevant, cannot justify a sentence almost three
times the top of the Guidelines’ advisory range; and (2) that the district court
abused its discretion by affording no weight whatsoever to Texas’s considered
decision not to prosecute Sanchez for the same underlying conduct.
       We review the substance of a sentencing decision for abuse of discretion.
Gall, 552 U.S. at 51. This mode of review “is ‘highly deferential,’ because the




       6 Similarly, the district court’s “emphasis on the fact[] that a death resulted from the
violation conduct,” Appellant Br. 28, also bears on the magnitude of the need to “protect the
public from further crimes of the defendant,” § 3553(a)(2)(C).
                                              10
    Case: 17-41233      Document: 00514607721        Page: 11    Date Filed: 08/20/2018



                                    No. 17-41233
sentencing court is in a better position to find facts and judge their import un-
der the [proper] factors with respect to a particular defendant.” United States
v. Fraga, 704 F.3d 432, 439 (5th Cir. 2013) (quoting United States v. Hernan-
dez, 633 F.3d 370, 375 (5th Cir. 2011)). Where, as here, the sentence exceeds
the Guidelines’ recommendation, we “may consider the extent of the deviation,
but must give due deference to the district court’s decision that the [relevant]
factors, on a whole, justify the extent of the variance.” Gall, 552 U.S. at 51.
That we might reasonably have concluded that a different sentence was appro-
priate is insufficient to warrant setting aside the sentence. Id. Rather, we may
vacate the sentence only if it “does not account for a factor that should have
received significant weight,” “gives significant weight to an irrelevant or im-
proper factor,” or “represents a clear error of judgment in balancing the sen-
tencing factors.” Warren, 720 F.3d at 332. And because the sentence now under
review is a revocation sentence, any abuse of discretion must also be “obvious
under existing law.” Miller, 634 F.3d at 843; see supra Part II & note 1. This is
a heavy burden for any defendant, made only more difficult here by Sanchez’s
decision to devote only a single paragraph to the subject. 7


      7 Sanchez’s argument on this front provides in full:
              [W]hile the need for deterrence or protection of the public could
              carry some weight to support the sentence, those factors cannot
              justify the variance to [almost] three times the high end of the
              advisory range. It is unclear what criminal conduct is being de-
              terred or who is being protected as a result of the imposition of
              a high sentence here, when: (1) Mr. Sanchez’s violations, includ-
              ing the possession of the knife, were not criminal offenses; (2)
              the facts of the knife-possession violation establish that individ-
              uals came to Mr. Sanchez’s home intending to harm him and Mr.
              Sanchez reacted, not that Mr. Sanchez committed an unpro-
              voked act of violence; and (3) the jurisdiction with authority to
              punish the resulting death specifically determined that Mr.
              Sanchez’s conduct was not criminal and did not warrant punish-
              ment.
Appellant Br. 36–37; accord id. at 28–29 (repeating that “Mr. Sanchez’s possession of the
knife was not a criminal offense” and that “the conduct leading to the death of Hernandez
                                           11
    Case: 17-41233      Document: 00514607721        Page: 12    Date Filed: 08/20/2018



                                    No. 17-41233
      As to Sanchez’s first line of argument, which challenges the district
court’s reliance on the needs for deterrence and incapacitation, see
§ 3553(a)(2)(B), (C), we discern no abuse of discretion. The district court made
factual findings—uncontested on appeal—that Sanchez violated his conditions
of supervised release by engaging in reckless, dangerous conduct. When
Sanchez received a call from Hernandez threatening to fight him “one-on-one,”
Sanchez reacted not by calling the police or taking other steps to avoid the
fight, but by accepting the challenge and inviting Hernandez to come over. The
district court found that by the time Hernandez arrived, Sanchez still had not
called the police. Instead, he had taken a knife from his apartment with the
specific intent of attacking Hernandez. The district court also found that there
was no reason to believe that anyone else at the scene had a deadly weapon,
rendering Sanchez’s use of the knife disproportionate and unnecessary. Be-
cause the district court found that Sanchez did all this despite the condition of
his supervised release expressly forbidding such conduct, the district court rea-
sonably concluded that an above-Guidelines revocation sentence was necessary
to accomplish what the term of supervised release had not: that is, deter
Sanchez from similarly dangerous and potentially illegal conduct in the future.
See § 3553(a)(2)(B). And because Sanchez’s conduct undeniably created a sig-
nificant risk of harm to the public (including to the member of the public whom
Sanchez in fact killed), the district court was well-within its discretion to con-
clude that an above-Guidelines revocation sentence was necessary for the pub-
lic’s protection. See § 3553(a)(2)(C).
      Sanchez counters that his knife-possession was not itself “criminal con-
duct” or a “crime[]” within the meaning of § 3553(a)(2)(B) or (C), but that is not



was separately prosecuted and determined not to be criminal at all”). These arguments are
absent from Sanchez’s reply brief.
                                           12
    Case: 17-41233       Document: 00514607721          Page: 13     Date Filed: 08/20/2018



                                       No. 17-41233
necessarily the case. Texas criminalizes intentional homicide. Tex. Penal Code
§ 19.02. And although a potential defense exists if, among other things, “the
actor reasonably believe[d] the force [wa]s immediately necessary to protect
the actor against [another person’s] use or attempted use of unlawful force,”
id. §§ 9.31(a), 9.32(a), the district court found “by a preponderance of the evi-
dence” that Sanchez did not reasonably believe that those conditions were met.
Sanchez also asserts that the stabbing was “not . . . an unprovoked act of vio-
lence,” but that fact is of no moment. The salient feature is that the stabbing
was an avoidable act of violence, justifying the district court’s reliance on the
goals of deterrence and incapacitation.
       As to Sanchez’s second line of argument, which faults the district court
for not addressing the Texas murder-charge dismissal, we see no obvious error.
We find no case supporting Sanchez’s position, nor does Sanchez offer one. (In-
deed, this portion of Sanchez’s argument features no authority at all. See supra
note 7.) This is not to say, however, that the dismissal was unimportant. More
than any federal court, Texas prosecutors are responsible for making Texas-
law determinations as to what conduct and which individuals pose criminal
threats to public safety. But because an error cannot be “obvious” without au-
thority to support it, United States v. Evans, 587 F.3d 667, 671 (5th Cir. 2009),
this is not the type of argument that can prevail under the “plainly unreason-
able” test, see Miller, 634 F.3d at 844. 8
                                             III
       Sanchez’s revocation sentence is AFFIRMED.



       8 The Government would have us affirm on the ground that the sentence was substan-
tively justified by Sanchez’s criminal history. See Appellee Br. 46–48. But that was the one
§ 3553(a) factor the district court expressly declined to consider. The Government’s proffered
justification is thus inconsistent with the transcript. Nonetheless, we exercise our discretion
to affirm on unadvocated grounds supported by the record. See United States v. Nanda, 867
F.3d 522, 530 (5th Cir. 2017), cert. denied, 138 S. Ct. 1578 (2018).
                                             13